              Case 2:19-cv-01702-TSZ Document 15 Filed 05/08/20 Page 1 of 1



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          VALENTINE ROOFING, INC.,
 8                                   Plaintiff,
                                                              C19-1702 TSZ
 9                v.
                                                              MINUTE ORDER
10        STEVENSON ROOFING, INC.,
11                                   Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    The parties are ORDERED to show cause by June 5, 2020, why this action
14
   should not be dismissed for failing to comply with the Court’s Minute Order, docket
   no. 13. Absent a timely response to this Minute Order, this action shall be DISMISSED
15
   without prejudice.
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 8th day of May, 2020.
18

19                                                        William M. McCool
                                                          Clerk
20
                                                          s/Karen Dews
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
